Name: Commission Regulation (EC) No 2702/95 of 22 November 1995 amending Regulation (EC) No 1488/95 with regard to the detailed rules for licence applications
 Type: Regulation
 Subject Matter: information and information processing;  tariff policy;  plant product;  trade policy;  executive power and public service
 Date Published: nan

 No L 280/30 (~EN Official Journal of the European Communities 23 . 11 . 95 COMMISSION REGULATION (EC) No 2702/95 of 22 November 1995 amending Regulation (EC) No 1488/95 with regard to the detailed rules for licence applications THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular . Article 26 (11 ) thereof, Whereas, in order to prevent the submission of exagge ­ rated applications for licences with advance fixing of the refund, referred to in Article 3 of Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables (3), as last amended by Regulation (EC) No 2349/95 (4), a limit should be placed on the total quantity of each product for which applications can be accepted from an operator ; whereas, in the case of licences without advance fixing of the refund, referred to in Article 5 of the abovementioned Regulation, the period of one working day laid down for submission of the licence application has been found to be too short and should be extended ; whereas, when these new arrangements were introduced, it was laid down that the licence application should be accompanied by the lodging of a security ; whereas it no longer seems necessary to maintain this requirement ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1488/95 is hereby amended as follows : 1 . The following paragraph' 4 is inserted at the end of Article 3 : '4. An exporter may not submit licence applications in respect of a product for a quantity exceeding that laid down for that product during the allocation period concerned. Member States shall reject all applications from any exporter not fulfilling this condition for the applica ­ tion period and product concerned.' 2. In Article 5 : (a) in paragraph 2, the words 'the working day fol ­ lowing the date on which the export declaration for the products was completed' are replaced by 'the fifth working day following that on which the export declaration for the products was accepted' ; (b) paragraph 3 is deleted ; (c) in the final subparagraph of paragraph 5, the words 'and the securities released' are deleted. 3 . In Article 8, the first indent is replaced by the fol ­ lowing : '  the quantities for which licences have been applied for, with or without advance fixing of the refund, with the exception of those covered by applications rejected pursuant to Article 3 (4), or, where applicable, the absence of applications'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3 OJ No L 145, 29. 6. 1995, p. 68. (4 OJ No L 239,* 7. 10 . 1995, p. 1 .